Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Based on the most recent set of claims filed 01/06/20 and the interview held 11/12/21, Claims 1-20 are allowed.

Terminal Disclaimer
The terminal disclaimer filed on 11/15/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of related US Patent Nos. 9,539,115 & 10,524,935 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Guisseppe Molaro on 11/12/21.
Based on the most recent set of claims filed 01/06/20 and the interview held 11/12/21, the application has been amended as follows: 
Claim 1 has been amended as follows:
1. A surgical method comprising: 
attaching a tibial phantom to a tibia of a patient; placing an aiming guide between said tibial phantom and a talus of a patient, wherein said aiming guide comprises a slot; placing at least one instrumentation element through said slot of said aiming guide and into a talus and a calcaneus of the patient; andremoving said aiming guide from said tibial phantom while said aiming guide clears said at least one instrumentation element at said slot without removing said at least one instrumentation element from the talus and the calcaneus.
 
Claim 9 has been amended as follows:
9. A surgical kit comprising: 
an ankle prosthesis including a tibia implant and a talus implant provided with a talo-calcaneal anchoring keel; a tibial phantom adapted for attachment to a tibia of a patient[[,]]; [[and]] an aiming guide, adapted for setting into place an instrumentation element through a talus and a calcaneus of the patient along an axis for implanting the talo-calcaneal anchoring keel; wherein said tibial phantom and said aiming guide mechanically engage with each other to allow movement of said aiming guide with respect to said tibial phantom along an antero-posterior direction and restrict movement of said tibial phantom and said aiming guide relative to each other along vertical and medio-lateral directions, wherein said aiming guide is configured to guide placement of said instrumentation element, wherein said aiming guide defines a through-passage for receiving said instrumentation element, said through-passage positioned to clear said aiming guide with respect to said tibial phantom attached to the tibia while leaving said instrumentation element in place through the talus and the calcaneus, and wherein said aiming guide includes a main body, which defines said through-passage; and a piercing barrel removably attached to said main body while opening into said through-
 
Claim 13 has been amended as follows:
13. A surgical kit comprising: 
an instrumentation element;
an aiming guide, adapted for setting into place [[an]] the instrumentation element through [[the]] a talus and [[the]] a calcaneus of [[the]] a patient along an axis for implanting [[the]] a talo-calcaneal anchoring keel of a talus implant,[[;]] wherein said aiming guide defines a through-passage for receiving the instrumentation element, said through-passage positioned to disengage said aiming guide from the instrumentation element while leaving the instrumentation element in place through the talus and the calcaneus[[;]], wherein said aiming guide comprises a main body which defines said through-passage, wherein said through-passage is a slot which opens onto two opposing faces of said main body and onto at least one other face of said main body; and a piercing barrel removably attached to said main body while opening into said through-passage, said piercing barrel adapted for guiding the instrumentation element.
 
Claim 15 has been amended as follows:
15. The surgical kit of claim 13, further comprising a tibia implant and [[a]] the talus implant [[provided]] with [[a]] the talo-calcaneal anchoring keel.
Claim 16 has been amended as follows:16. The surgical kit of claim 13, wherein said aiming guide further
Claim 19 has been amended as follows:19. The surgical kit of claim 13, wherein the instrumentation element is positionable within said slot and wherein said instrumentation element has a width smaller than said slot.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a surgical kit comprising an ankle prosthesis including a tibia implant and a talus implant provided with a talo-calcaneal anchoring keel; a tibial phantom adapted for attachment to a tibia of a patient; an aiming guide, adapted for setting into place an instrumentation element through a talus and a calcaneus of the patient along an axis for implanting the talo-calcaneal anchoring keel; wherein said tibial phantom and said aiming guide mechanically engage with each other to allow movement of said aiming guide with respect to said tibial phantom along an antero-posterior direction and restrict movement of said tibial phantom and said aiming guide relative to each other along vertical and medio-lateral directions, wherein said aiming guide is configured to guide placement of said instrumentation element, wherein said aiming guide defines a through-passage for receiving said instrumentation element, said through-passage positioned to clear said aiming guide with respect to said tibial phantom attached to the tibia while leaving said instrumentation element in place through the talus and the calcaneus, and wherein said aiming guide includes a main body, which defines said through-passage; and a piercing barrel removably attached to 
The closest prior art of record appears to be: Loring et al. (WIPO Pub. No. WO 2009/158522).
Loring et al. discloses surgical instrumentation and methods of use for installing a
prosthesis or endoprosthesis in a total ankle joint replacement between the tibia and the
talus, wherein the instrumentation includes an aiming guide for guiding a saw blade and
having pins inserted therethrough and into the bone below, but Loring et al. fails to
disclose a piercing barrel, an instrumentation element, and a tibial phantom as claimed. Furthermore, there is no reasonable motivation to modify the assembly of Loring et al. as claimed without destroying the invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775